Pfeifer, J.,
dissenting.
{¶ 33} R.C. 2305.09(D) provides a four-year limitations period for “an injury to the rights of the plaintiff not arising on contract nor enumerated in sections 1304.35, 2305.10 to 2305.12, and 2305.14 of the Revised Code.” What is a claim brought pursuant to Section 1983, Title 42, U.S.Code but an allegation of an “injury to the rights of the plaintiff’? To establish a Section 1983 claim, “two elements are required: (1) the conduct in controversy must be committed by a person acting under color of state law, and (2) the conduct must deprive the plaintiff of rights, privileges or immunities secured by the Constitution or laws of the United States.” (Emphasis added.) 1946 St. Clair Corp. v. Cleveland (1990), 49 Ohio St.3d 33, 34, 550 N.E.2d 456. Ohio has a statute of limitations that exactly applies to the injuries Nadra alleges. Instead of applying it, the majority undergoes a laborious, United States Supreme Court-authorized analysis to determine that the sky is chartreuse. It merely had to look up to see that it’s blue.
Lanzinger, J., concurs in the foregoing opinion.